9 N.Y.2d 761 (1961)
In the Matter of Faith for Today, Inc., Respondent,
v.
Harris H. Murdock et al., Constituting the Board of Standards and Appeals of the City of New York, Appellants.
Court of Appeals of the State of New York.
Argued February 27, 1961.
Decided March 23, 1961.
Charles H. Tenney, Corporation Counsel (Alfred Weinstein, Seymour B. Quel and Elias Low of counsel), for appellants.
James J. Milligan for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs; no opinion.